Case 1:20-cv-03043-AT Document10 Filed 06/16/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
BRUCE E. KATZ, MD.., P.C., D/B/A JUVA SKIN DOC #.
AND LASER CENTER, individually and on behalf DATE FILED: 6/16/2020 _
of all others similarly situated,

Plaintiff,

-against- 20 Civ. 3043 (AT)

PROFESSIONAL BILLING COLLECTIONS, ORDER
LLC,

Defendant.

 

 

ANALISA TORRES, District Judge:

Plaintiffs request to adjourn the initial pretrial conference in this action, ECF No. 9, is
GRANTED. The initial pretrial conference scheduled for June 22, 2020, is ADJOURNED to August
5, 2020, at 12:00 p.m. The conference shall proceed telephonically. The parties are each directed to
call either (888) 398-2342 or (215) 861-0674, and enter access code 5598827.

By July 29, 2020, the parties shall file a joint status letter and proposed case management
plan.

SO ORDERED.

Dated: June 16, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
